Citation Nr: 0727417	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a fracture of the cervical spine with fusion at C6-T1 and 
degenerative changes.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1957 to May 1961 and from May 1962 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  


FINDING OF FACT

The cervical spine with fusion at C6-T1 and degenerative 
changes is manifested by pain and limitation of motion but it 
is not manifested by ankylosis, it is not manifested by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but not more than 
6 weeks during the past 12 months, and it is not manifested 
by a neurological deficit. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for the 
cervical spine with fusion at C6-T1 and degenerative changes 
based on orthopedic manifestations, incapacitating episodes, 
and neurological manifestations have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5242, 5243 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2004.  The veteran was notified of the evidence 
needed to substantiate the claim for increase and that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); 



of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained private medical 
records and has afforded the veteran a VA examination.  As 
the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim 
are required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The cervical spine with fusion at C6-T1 and degenerative 
changes is rated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for neurological 
abnormality under the appropriate neurological diagnostic 
code. 

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Factual Background 

Private records, dated in March 2004, show the veteran 
complained of neck pain associated with headaches, but he 
denied any problems with numbness or tingling. The pertinent 
findings for range of motion were forward flexion to 25 
degrees, backward extension to 30 degrees, left and right 
lateral bending to 20 degrees, left rotation to 45 degrees, 
and right rotation to 70 degrees.  There was tightness and 
pain at the end of the ranges of motion.  There was 
tenderness at C5 to C7.  Reflexes were +2 and symmetric in 
the upper extremities.  Muscle strength was 5/5 in the upper 
extremities.  

On follow-up later in March 2004, it was noted that a March 
2000 CT scan showed fusion at C6 to T1 with collapse of the 
C7 vertebral body, causing mild stenosis.  X-rays in March 
2004 revealed an old C7 fracture and bilateral locked facets 
at C6-C7 without movement or instability.  For range of 
motion, forward flexion was to 45 degrees; backward extension 
was about 5 to 10 degrees, left and right lateral bending was 
about 10 to 15 degrees, left rotation was to 60 degrees, and 
right rotation to 45 degrees.  There was pain at the end of 
the ranges of motion.  Muscle strength was 5/5 in the upper 
extremities.  Reflexes were +2 and symmetric in the upper 
extremities.  

On VA examination in September 2004, the veteran complained 
of neck pain with sitting with his neck straight as well as 
with driving for 45 minutes or more.  He also reported that 
his neck pain forced him to have to sleep on his side with 
two pillows.  He also complained that his neck pain caused 
him to develop headaches approximately three times a week.  
He also complained of a constant tingling sensation in his 
neck as well as stiffness in the morning for approximately 30 
minutes.  The veteran thereafter reported that he does not 
have any radiating pain and does not take any medication for 
his pain.

On orthopedic examination, the cervical spine was tender with 
muscle spasms.  The range of motion was forward flexion from 
0 to 30 degrees, backward extension from 0 to 30 degrees, 
left and right lateral flexion from 0 to 30 degrees, and left 
and right rotation from 0 to 50 degrees, during which the 
veteran complained of neck stiffness.  There was no change 
evidence of fatigability, coordination or weakness.  

X-rays revealed fusion of C6 and C7 with bulging, ligament 
ossification between C6 and T1 which effectively fuse C6 to 
T1, and degenerative changes at C3-C4. 

Neurological examination revealed +2 reflexes in the upper 
extremities, intact sensation in the neck and upper 
extremities, and muscle strength of 5/5 in the upper 
extremities.

Analysis 

The veteran's current claim for increase was received at the 
RO in March 2004, and his residuals of a fracture of the 
cervical spine with fusion at C6-T1 and degenerative changes 
is currently rated 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5242, which may also be rated 
as intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 40 
percent, based on orthopedic manifestations, is unfavorable 
ankylosis of the cervical spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.  

In the absence of evidence of ankylosis of the cervical spine 
at the September 2004 VA examination or in any other medical 
evidence of record, the criterion under the General Rating 
Formula for Diseases and Injuries of the Spine based on 
orthopedic manifestations have not been met.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (in the absence of ankylosis, 
the Board may not rate a service-connected disability as 
ankylosis).  

Likewise, in the absence any evidence of incapacitating 
episodes of intervertebral disc syndrome much less 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months, the criteria under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met. 

Moreover, while the veteran may also be entitled to a 
separate rating for associated objective neurologic 
abnormalities provided these abnormalities are compensably 
disabling, as the private medical records, as well as the 
findings at the September 2004 VA examination, do not 
document any adverse neurological symptomatology, a separate 
compensable rating is not warranted.  38 C.F.R. § 4.71a, Note 
1.

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 30 percent for the 
cervical spine disability based on orthopedic manifestations, 
on incapacitating episodes, or on neurological 
manifestations, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for a cervical spine 
disability based on orthopedic manifestations, on 
incapacitating episodes, or on neurological manifestations is 
denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


